UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: NINE WEST LBO SECURITIES +

LITIGATION

Pertains to All Associated Actions 20-MD-2941 (JSR)
. ORDER

Wo eee x

JED S. RAKOFF, U.S.D.J.

To aid the Court during the Final Pre-Trial Conference scheduled
for July 23, 2021 at 2:00 PM, the Parties are hereby directed to
file with the Court, no later than July 20, 2021, a concise, joint
statement setting forth all the remaining claims for each remaining

defendant.

SO ORDERED

 

Dated: New York, NY tbhe/)
July 14, 2021 . RAKOFE,-U.S.D.d.
[
